DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 08/05/2022.  Claims 1-4, 6-9, and 11-12 are pending.  The earliest effective filing date of the present application is 11/29/2017.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0300043 to Graham et al. (“Graham”) in view of U.S. Pat. Pub. No. 2017/0278056 to ITOU et al. (ITOU”) in further view of U.S. Pat. Pub. No. 2017/0178226 to Graham et al. (“Graham2”).
As per claims 1-4, 6-9, and 11-12, Graham discloses a planogram information generating device that generates planogram information that is arrangement information of products arranged on product display shelves (See Graham, Abstract “A system and method that generates a planogram from a realogram is disclosed”, Paragraphs 003; 0005; 0071), the planogram information generating device comprising circuitry configured to: 
 	acquire an image acquired by imaging product display shelves on which a plurality of products are arranged (See Graham, Paragraphs [0058-59]; [0035]); detect product area images representing the products from the image acquired by the circuitry (See Graham, Paragraphs [0063]; [0068]; e.g. Fig. 4A); recognize products represented by the product area images detected by the circuitry on the basis of information relating to images of products stored in advance (See Graham, Paragraphs 0068; 0071-72; Figs. 6A-6E); and correct the first product recognized as the product represented by the one product area image by the unit circuitry on the basis of information relating to the validity determined by the unit circuitry (See Graham, Paragraphs 0067-0068).
 	Graham does not explicitly disclose determine validity of recognition of one product area image as a first product on the basis of relevancy information between the first product recognized as a product represented by the one product area image and one or more second products recognized as products represented by one or more other product area images other than the one product area image.
 	However, ITOU teaches determining the validity of recognition of one product area image as a first product on the basis of relevancy information between the first product recognized as a product represented by the one product area image and one or more second products recognized as products represented by one or more other product area images other than the one product area image (see ITOU, abstract; [0003]; [0007-8]; [0114-116]; [0120-121]).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of ITOU within the teachings of Graham with the motivation of providing a product recognition unit recognizing a number of types of products or positions of each type of products from an image on which the products and shelf labels are imaged; a shelf label recognition unit recognizing a number or positions of shelf labels indicating information of each product from the image; and a determination unit determining whether or not there is an error in a relationship between the recognized number of types of products and the recognized number of shelf labels or in a relationship between the recognized positions of each type of products and the recognized positions of the shelf labels (See ITOU, Paragraph 0007).

	However, the combination of Graham and ITOU does not appear to teach where the relevancy information is information representing a degree of coincidence between an attribute of the first product and an attribute of the one or more second products, the degree of coincidence being a numerical value indicating a similarity level between two products with regard to a particular type of attribute.  
 	Graham2 teaches at e.g. abstract, [0119-123] that it would have been obvious to one of ordinary skill in the planogram/product matching and recognition art to include the ability to determine a degree of coincidence numerical value between two products with regard to a particular type of attribute (see Graham2 at e.g. [0119-123] where in [0120] the particular type of attribute is the front facing part of the item, and where the degree of confidence is the result of e.g. “The alignment module 219 compares the next neighbor product facing of the planogram product facing with the next neighbor product facing of the realogram product facing. If they match, the alignment module 219 generates a next neighbor value by multiplying the neighbor weight by 100. If one of the neighboring product facings of the planogram product facing and the realogram product facing do not match [i.e. first product and second product], in some embodiments, the alignment module 219 retrieves the candidate list for the neighboring product facing and performs a comparison against the product recognitions in the candidate list. If there is a match in the candidate list, the alignment module 219 generates a neighbor value (previous neighbor value and/or next neighbor value) by multiplying the neighbor weight by 80. Otherwise, in some embodiments, the alignment module 219 determines the neighbor value as zero. In some embodiments, the alignment module 219 generates a neighbor score by determining an average of the previous neighbor value and the next neighbor value.”; see [0121] where the attribute is the UPC identifier).  The benefit of performing such a function “ to determine differences and generate suggestions, for example, a corrective action, and present the corrective action to a user.”  See Graham2, abstract.
	Therefore, it would have been obvious to one of ordinary skill in the planogram art at the time of filing to modify the combination of Graham and ITOU, with the ability to determine a degree of coincidence numerical value between two products with regard to a particular type of attribute, as taught by Graham2, where this is performed “ to determine differences and generate suggestions, for example, a corrective action, and present the corrective action to a user.”  See Graham2, abstract.

As per claim 2, Graham in view of ITOU discloses the planogram information generating device wherein the other product area images include product area images adjacent to the one product area image in the image of the product display shelves (See ITOU, Fig.4; Paragraphs 0049- 0050).

As per claim 3, Graham in view of ITOU discloses the planogram information generating device wherein the other product area images include product area images present within a predetermined distance from the one product area image in the image of the product display shelves (See ITOU, Paragraphs 0063-0067).

As per claim 4, Graham in view of ITOU discloses the planogram information generating device wherein the circuitry is further configured to acquire information relating to arrangement of products on each shelf of the product display shelves on the basis of a result of recognition of products unit and a positional relation of the product area images in the image of the product display shelves, wherein the other product area images are product area images having a predetermined positional relation with the one product area image among product area images of products arranged on each shelf of the product display shelves (See ITOU, Paragraphs 0063-0067).


As per claim 6, Graham in view of ITOU discloses the planogram information generating device  wherein the circuitry is further configured to display the information relating to the validity determined by the unit circuitry (See ITOU, Paragraphs 0116-0120).

As per claim 7, Graham in view of ITOU discloses the planogram information generating device wherein the circuitry recognizes a plurality of candidates for a product represented by the one product area image for the one product area image (See ITOU, Paragraphs 0116-0120),
wherein the circuitry determines validity in a case in which each of the plurality of candidates for the product is recognized as the first product (See ITOU, Paragraphs 0116-0120),  and
wherein the circuitry displays at least one candidate for the product among the plurality of candidates for the product and information relating to invalidity of the candidate in association with the one product area image (See ITOU, Paragraphs 0116-0120).

As per claim 8, Graham in view of ITOU discloses the planogram information generating device wherein the circuitry recognizes a plurality of candidates for the product represented by the one product area image for the one product area image (See ITOU, Paragraphs 0116-0120),
wherein the circuitry determines validity in a case in which each of the plurality of candidates for the product is set as the first product, and wherein the circuitry displays a candidate for the product having the highest validity among the plurality of candidates for the product in association with the one product area image as a result of recognition of the one product area image (See ITOU, Paragraphs 0116-0120).

As per claim 9, Graham in view of ITOU discloses the planogram information generating device wherein the circuitry corrects the first product recognized as the product represented by the one product area image by the circuitry on the basis of a correction input that is input by a user in accordance with the information relating to the validity displayed by the circuitry (See Graham, Paragraphs 0067-0068).

As per claim 11, Graham in view of ITOU discloses planogram information generating device wherein the other product area images include product area images present within a predetermined distance from the one product area image in the image of the product display shelves (See ITOU, Paragraphs 0081; 0092).

Response to Arguments
The rejections under 35 USC 112 have been withdrawn based on the amendments and arguments.  
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, Applicant argues the following: 

    PNG
    media_image1.png
    256
    847
    media_image1.png
    Greyscale

The examiner doesn’t understand this argument because the examiner has not referred to ITOU to teach the argued limitation.  Further, it is unclear which limitation Applicant is referring to in this argument.  The examiner refers to Graham and Graham2 to show this.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687